Citation Nr: 1520331	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-28 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 60 percent for service-connected ischemic heart disease.  

2.  Entitlement to service connection for muscular dystrophy.  

3.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

In addition to the claims folder, this appeal was also processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records

The Veteran served in the United States Army from February 1959 to April 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the October 2012 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit Michigan.  

Following these rating actions, the Veteran filed an April 2013 notice of disagreement (NOD) with respect to the denials of the three claims listed on the title page, as well as the claims for 1) an initial rating in excess of 10 percent for service-connected tinnitus; 2) an initial compensable rating for service-connected bilateral hearing loss; and 3) entitlement to service connection for CVA, to include as secondary to service-connected IHD.  A statement of the case (SOC) readjudicating all six of these issues was generated in July 2013.  The Board observes that although the Veteran did not file a VA Form 9 following the July 2013 Statement of the Case (SOC), he did submit a statement dated in October 2013, indicating that he wished to have a hearing before the Board, and in essence, indicating that he wished to continue pursuing his appeal.  In the December 2013 646 Statement, the Veteran's representative indicated that the Veteran wished to pursue his appeal, but added that he only wished to pursue his appeal with respect to the claims for an initial disability rating in excess of 60 percent for service-connected IHD, entitlement to service connection for muscular dystrophy, and entitlement to a TDIU.  In the May 2014 Informal Hearing Presentation, the Veteran, through his representative, reiterated the previous assertions made in the December 2013 646 Statement, and once again requested a hearing before the Board.  

The RO appears to have accepted the October 2013 statement in lieu of a VA Form 9, and these three issues were subsequently certified to the Board in December 2013.  Accordingly, while the record does not appear to indicate that a VA Form 9 was filed with respect to the issues on appeal, based on the actions of the RO and communications from the appellant, the Board will construe his October 2013 statement, as having been a timely substantive appeal with respect to the October 2012 and March 2013 decisions.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years).

The issue of entitlement to automobile and adaptive equipment or to adaptive equipment was raised in a VA Form 21-4502 dated-stamped as received in February 2015.  In addition, the issue of entitlement to nonservice-connected pension benefits has been raised through the Application for Pension benefits, also dated in February 2015.  Both these claims have been scanned into the VBMS claims processing system, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a letter dated in October 2013, the Veteran requested a hearing before the Board prior to his claim being reviewed by the Board.  In the May 2014 Informal Hearing Presentation, the Veteran, through his representative, once again requested a hearing  before a Veterans Law Judge (VLJ).  

The Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  Consequently, a remand of the appeal is necessary to afford the Veteran his requested hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for either a videoconference hearing before a VLJ, or a hearing before a VLJ sitting at the RO in Detroit, Michigan.  (If the Veteran prefers one type of hearing over the other, he should let the RO know as soon as possible.)  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

